DETAILED ACTION
The instant application having Application No. 17/072541 filed on October 16, 2020 is presented for examination by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Objections
Claims 2, 11, and 19 are objected to because of the following informalities:
Claims 2, 11, and 19 recite “using a first private key of the second key pair”, which should be “using a second private key of the second key pair” for clarity to distinguish between the first private key of the first key pair. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 8, 10-13, 16, 18-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fukada (US 2011/0235806) in view of Pan (US 2022/0255909) and further in view of Ikeda (US 2018/0232266).

As per claims 1, 10, and 18, Fukada discloses A method, comprising: 
receiving, at a secure storage device and from a computing device, a first command and a first public key of a first key pair associated with the computing device (Fukada, paragraph 190, teaches a terminal transmitting a first public key along with a request command to a server. As the server is able to encrypt and decrypt communications using the communication secret key as well as storing the keys it is considered as a secure storage device as shown in Fukada paragraphs 190 and 192-201.); 
[generating] a second key pair … to associate with the computing device based at least in part on receiving the first command and the first public key (Fukada, paragraphs 195-200, teaches generating the new/second communication secret key, a second secret value, a common key, and a second public key. As the common key and the second public key are generated from the second secret value they are considered as a key pair. Fukada, paragraph 207, also shows that the common key can be generated from the second public key and the first secret value.); 
encrypting a [second communication secret] key … using the [common] key based at least in part on selecting the second key pair (Fukada, paragraphs 199 and 203, teaches encrypting the new communication secret key with the common key to result in the second secret code. As the common key is a part of the second key pair this is considered as being performed based on the second key pair being generated.); and 
transmitting, to the computing device, a message that includes the … second public key (Fukada, paragraphs 201 and 203, teaches the server transmitting the second public key and the second secret code back to the terminal.)  
However, Fukada teaches generating the second key pair and does not specifically teach selecting a second key pair from a plurality of key pairs
Pan discloses selecting a second key pair from a plurality of key pairs (Pan, paragraph 195, teaches selecting a key pair from a list of key pairs.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Pan with the teachings of Fukada. Fukada teaches generating a key pair when needed. Pan teaches selecting a key pair from a list of key pairs. Therefore, it would have been obvious to have selected a key pair from a pre-generated list of key pairs instead of generating a new key pair each time as this would have been a simple substitution of one known way to get a new key pair for another to yield the predictable results of obtaining a new key pair when needed.
However, Fukada in view of Pan does not specifically teach encrypting a second public key of the second key pair using the first public key.
Ikeda discloses encrypting a second public key of the second key pair using the first public key … ; and transmitting, to the computing device, a message that includes the encrypted second public key (Ikeda, Figure 4 and paragraphs 20 and 109, teaches the API Library receiving a first public key from the Kernel, encrypting a second public key with the first public key, and transmitting the encrypted second public key to the kernel.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Ikeda with the teachings of Fukada in view of Pan. Fukada in view of Pan teaches obtaining a new key pair as well as a new communication key at a server and transmitting the new keys to the terminal to allow for terminal to server communications. Fukada shows that the new communications key is encrypted during transmission, but is silent regarding the encryption status of the second public key. Ikeda specifically teaches encrypting the second public key using the first public key and transmitting the encrypted second public key. Therefore, it would have been obvious to have encrypted the second public key using the first public key (as shown in Ikeda) for the purpose of encrypting the second public key during transmission as well as ensuring that only the terminal can receive and decrypt the second public key using the first private key.

As per claims 2, 11, and 19, Fukada in view of Pan and Ikeda discloses generating, using a first private key of the second key pair, a value associated with the second public key of the second key pair, wherein the message transmitted to the computing device includes the value (Fukada, paragraph 201, teaches transmitting the second public key and the second secret code to the terminal from the server. The second secret code is the new/second communication secret key encrypted with the common key.)  

As per claims 3, 12, and 20, Fukada in view of Pan and Ikeda discloses receiving, at the secure storage device and from a second computing device, a second command and a third public key of a third key pair associated with the second computing device; selecting a fourth key pair from the plurality of key pairs to associate with the second computing device based at least in part on receiving the second command and the third public key; encrypting a fourth public key of the fourth key pair using the third public key based at least in part on selecting the fourth key pair; and transmitting, to the second computing device, a second message that includes the encrypted fourth public key (See rejection to claim 1 above. As claim 3 is merely repeating similar steps as in claim 1, but for a second device, it is noted that it would have been obvious to perform the same steps to generate a new public key and new communication secret key for multiple devices to allow for secure communications.)

As per claims 4, 13, and 21, Fukada in view of Pan and Ikeda discloses selecting the fourth key pair is based on a sequential sequence of available key pairs from the plurality of key pairs (Pan, paragraph 195, teaches sequentially selecting a key pair from list of key pairs.)  

As per claims 8, 16, and 24, Fukada in view of Pan and Ikeda discloses receiving, from the computing device, a second message indicating a receipt of the second public key at the computing device (Fukada, paragraphs 204 and 209, teaches establishing an encrypted communications channel between the terminal and the server using the new communication secret key which was received in the same message as the second public key. This is considered as a confirmation that the message including the new communication secret key and the second public key was received.) 

Claims 7, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fukada in view of Pan, Ikeda, and further in view of Yavnilovich (US 10411894).

As per claims 7, 15, and 23, Fukada in view of Pan and Ikeda discloses initializing the secure storage device before receiving the first command (Fukada, paragraphs 211-215, teaches that the communication secret key is stored in the terminal and the server prior to shipment i.e. before receiving the first command.)
However, Fukada in view of Pan and Ikeda does not specifically teach generating the plurality of key pairs at the secure storage device based at least in part on initializing the secure storage device.
Yavnilovich discloses generating the plurality of key pairs at the secure storage device based at least in part on initializing the secure storage device (Yavnilovich, Figure 4A and associated texts, teaches generating a key pair for the device when the device is first initialized.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Yavnilovich with the teachings of Fukada in view of Pan and Ikeda. Fukada in view of Pan and Ikeda teaches obtaining a key pair from a list of key pairs, but is silent regarding when the list of key pairs is generated. Yavnilovich teaches generating a key pair when the device is first initialized. Therefore, it would have been obvious to have generated the list of key pairs when the server is first initialized as this would have been a simple substitution of one know form of key pair generation for another to yield the predictable results of generating the key pairs ahead of time to allow for the selection of a new key pair when needed.

Claims 9, 17, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fukada in view of Pan, Ikeda, and further in view of Meng (US 2019/0020483).

As per claims 9, 17, and 25, Fukada in view of Pan and Ikeda discloses receiving, from the computing device, a second [message] after transmitting the message, wherein the second [message] is generated based at least in part on [the communications key] associated with the computing device (Fukada, paragraphs 207-209, teaches the terminal receiving the second public key and the second secret code. Next, the terminal generates the common key (second private key) using the second public key and the first secret value. Next, the common key is used to decrypt the second secret code to reveal the new communication key which is then used to encrypt communications between the terminal and the server. Therefore, multiple messages are sent between the terminal and server using the new communications key.)  
However, Fukada in view of Pan and Ikeda does not specifically teach receiving, from the computing device, a second command after transmitting the message, wherein the second command is generated based at least in part on a first private key of the first key pair associated with the computing device.
Meng discloses receiving, from the computing device, a second command … wherein the second command is generated based at least in part on a first private key of the first key pair associated with the computing device (Meng, paragraph 82, teaches that processing requests are signed by a terminal private key an verified by a server using the terminal public key.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Meng with the teachings of Fukada in view of Pan and Ikeda. Fukada in view of Pan and Ikeda teaches exchanging messages between the terminal and server after the new communications key and the new public key has been exchanged. Meng teaches sending multiple requests from the terminal to the server where the request is signed using the terminal private key such that the server can verify that the request actually came from the terminal using the terminal public key. Therefore, it would have been obvious to have sent future requests from the terminal to the server where the request is signed by the terminal private key to allow the server to verify that the request actually came from the terminal by verifying the signature using the terminal public key.

Allowable Subject Matter
Claims 5, 14, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “receiving, at the secure storage device, a second command from the computing device after transmitting the message; verifying the second command as being from the computing device based at least in part on the first public key and the second key pair associated with the computing device; and transmitting a second message to the computing device indicating an execution of the second command based at least in part on verifying the second command". The closest prior art of record includes:
Fukada (US 2011/0235806) – teaches sending a first public key and a request command and receiving a second public key as well as a new communications key. 
Ikeda (US 2018/0232266) – teaches selecting a new key pair from a list of key pairs. 
Pan (US 2022/0255909) – teaches encrypting the new second public key with the old first public key during transmission.
Kwon (US 2018/0152454) – teaches sending a first public key and receiving back a new second public key. Kwon also teaches encrypting a secure program with the first public key, the second public key and the second private key.
However, the combination of limitations as currently claimed cannot be found in the cited prior art of record.
Claim 6 is objected to for the same reasons as cited above and for being dependent on a previously objected to base claim.

Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Spalka (US 2012/0063594) – teaches encrypting a second private key using a first public key.
Adrangi (US 2016/0373257) – teaches using digital signatures for identity verification.
Volp (US 7657034) – teaches selecting a secret key from a list of secret keys in order.
Jin (US 2007/0067244) – teaches selecting keys in order. If a device has a compromised key then the next key in the linked list is used.
Thomas (US 2002/0157011) – teaches selecting a key from a list.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498